DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figures 1-2 in the reply filed on 01/23/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 10-12, 15-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claimed limitation of “an alignment identification terminal disposed in at least one of the first metal layer and the second metal layer”, as recited in claims 1-2 and 11-12, is unclear as to how an alignment identification terminal can be disposed inside (i.e. in) a metal layer.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 11-12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20160057015).
Regarding claims 1-2, 5, 11-12 and 15, Jung et al. teach in figure 3B and related text a display panel, comprising: 
an array substrate, wherein the array substrate comprises: 
a base 100; 

a second drain metal layer 217b formed on the first metal layer; 
a pixel electrode layer 253 formed on the second metal layer, wherein the pixel electrode layer is patterned to form a pixel electrode, and 
the pixel electrode comprises at least two sub-pixel electrodes (of an adjacent cell); and 
an alignment identification terminal 200 disposed in at least one of the first metal layer and the second metal layer, wherein the alignment identification terminal is at least partially disposed in a sub-pixel electrode region.

Jung et al. do not explicitly state that the pixel electrode comprises at least two sub-pixel electrodes.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a pixel electrode comprises at least two sub-pixel electrodes in Jung et al.’s device, in order to use the device in a practical application which requires plurality of sub-pixels, as is well-known in the art.


Regarding claims 6 and 16, Jung et al. teach in figure 3B and related text that the alignment identification terminals are all disposed in the sub-pixel electrode region.


Regarding claims 10 and 20, Jung et al. teach in figure 2B and related text that a shape of the alignment identification terminal 20a is a cross shape.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-D are cited as being related to display structures comprising alignment features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






O.N.								/ORI NADAV/
1/27/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800